FRIEDLANDER, Judge,
dissenting.
I respectfully dissent.
A child support order lodged against a husband who is not the father has long been improper in Indiana. See Fairrow v. Fairrow (1990), Ind., 559 N.E.2d 597; Pilgrim v. Pilgrim (1947), 118 Ind.App. 6, 75 N.E.2d 159. J.L. is not Clarence's child and enfore-ing a support order against him offends all sense of justice and public policy. In In re Paternity of S.R.I. (1992), Ind., 602 N.E.2d 1014, our supreme court observed that:
"We agree with the Court of Appeals majority that stability and finality are significant objectives to be served when deciding the status of children of divorce. On the other hand, there is a substantial public policy in correctly identifying parents and their offspring. Proper identification of parents and child should prove to be in the best interest of the child for medical or psychological reasons. It also plays a role in the just determination of child support; we have already declared that public policy disfavors a support order against a man who is not the child's father."
Id. at 1016 (emphasis supplied); see also Fairrow, supra. While the majority points out that the result reached in Fairrow was not "intend[ed] to create a new tactical nuclear weapon for divorce combatants," op. at 1336, it is my belief that this language does not impose a continuing duty upon Clarence to pay support. Rather, substantial public policy, namely justice, disfavors a support order against Clarence because he is not 's father.
In Fairrow, our supreme court observed that the alleged biological father obtained the evidence of non-paternity independent of any court. action. The court cautioned that "One who comes into court to challenge a support order on the basis of non-paternity without externally obtained clear medical proof should be rejected as outside the equitable discretion of the trial court." Fatrrow, supra at 600. As in Fatrrow, the record before us reflects that the trial court never ordered Carolee to undergo blood testing. While Clarence petitioned the court for this examination, Carolee agreed to be tested before the petition was ever ruled upon. Because she unilaterally submitted to the blood testing, Clarence in fact did obtain the required medical proof prior to challenging the support order in court. The cautionary language of Fairrow is therefore inapplicable here.
Enforcing a support order against Clarence contemplates that an unserupulous *1338woman could become pregnant by one man, marry another, divorcee the husband and force him to support the child. The child's mother could then live with or even marry the child's father while collecting support from a former husband. Our supreme court certainly did not intend to produce such an absurd and inequitable result.
In Indiana Dep't of Pub. Welfare v. Murphy (1993), Ind.App., 608 N.E.2d 1000, the parties were divorced and the ex-husband was paying support to the wife for a child born during the marriage. The wife decided to marry another man and admitted to her ex-husband that the child was not his and that her present husband was the child's natural father. The parties filed an agreement to abate the support payments and they agreed to submit to blood testing which excluded the ex-husband as the parent. The trial court agreed that the husband was relieved of his obligation to pay future child support.
The record before us demonstrates that Carolee agreed to the blood test but not to a support modification. If Fatrrow precludes the admission of test results, women will be permitted to choose between the natural father or their former husband in child support matters. In accordance with Murphy, a mother may agree to modify a support order and relieve her ex-husband of support obligations. If she chooses not to agree, the former husband will be obligated to support the child even though he did not father the child. This certainly cannot be the result intended by Fairrow and Carolee's preference that Clarence should support J.L. should not control.
The enforcement of the support order against Clarence is at odds with public policy, it is unreasonable, and it defies all notions of justice. The trial court abused its discretion, and it is my opinion that Clarence was entitled to a modification of the support order.
I would reverse the judgment.